Per Curiam.
The motion to dismiss for want of jurisdiction rests upon the idea that this case made appears to have been intended to bring up for review the facts as well as the law which is mot now authorized. We cannot review the facts, but the fact that the certificate is too broad cannot do any harm. We can examine such questions of law as are raised upon the case, and disregard everything not necessary for that purpose as surplusage. That was the course pursued in Heinbach v. Weinberg, 18 Mich., R. 48, where the same redundancy existed. The motion to dismiss must be denied with costs.